70 N.Y.2d 758 (1987)
In the Matter of Elmira Business Institute, Inc., Appellant,
v.
New York State Department of Education et al., Respondents. (Proceeding No. 1.)
In the Matter of Elmira Business Institute, Inc., Appellant,
v.
New York State Higher Education Services Corporation et al., Respondents. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued September 3, 1987.
Decided October 6, 1987.
Brendan C. O'Shea and Peter L. Danziger for appellant.
Robert Abrams, Attorney-General (Leslie B. Neustadt, O. Peter Sherwood and Peter H. Schiff of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Howard A. Levine at the Appellate Division (116 AD2d 133).